DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I – Claims 1-18 and species of Formula I and II, inorganic breakers, and multivalent ions in the reply filed on 12/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wang et al. (US 2013/0324443 A1).
(Claims contain only selected species)

Claim 1
Wang discloses a method for preparation of a scale inhibitor
comprising the steps of:
	(i) providing a viscosified treatment fluid containing at least water, a water
soluble polymeric gelling agent and a breaker compound, 
	(ii) pumping such treatment fluid into a formation and
	(iii) allowing the breaker compound to degrade the polymeric gelling agent
the polymeric gelling agent being a synthetic polymer comprising:
 at least structural units of formula (I)


    PNG
    media_image1.png
    159
    257
    media_image1.png
    Greyscale

wherein
R1, R2 and R3 independently are hydrogen or C1-C6-alkyl, and
from 1 to 95 % by weight structural units of formula (II)

    PNG
    media_image2.png
    191
    205
    media_image2.png
    Greyscale

Wherein
R4 is hydrogen or C1-C6-alkyl,
R5 is hydrogen, a cation of an alkaline metal, of an earth alkaline metal, of
ammonia and/or of an organic amine,
A is a covalent C-3 bond or a two-valent organic bridging group .
with the proviso that the percentage of the structural units of formulae (I) to (II)
refer to the total mass of the copolymer and the percentage of the structural units of
formulae (I) to (II) amounts to 100% (i.e. AMPS ) 3[0039, 0044-0049, 0082, 0106-0107, 0131-0136}
Claims 2, 3, 11, and 12
Since Wang discloses the same method of treating a wellbore comprising water, synthetic polymer agent, and a breaker, it would have the viscosity of the viscosified treatment fluid provided in step (i) and prior to breaking ranges from about 10 mPas to 3000 mPas and after the breaker degrading the synthetic polymer reduces the viscosity by at least 90 % and wherein a viscosity of the viscosified treatment find after breaking in measure (iii) is less than 5 mPas.
 	"Products of identical chemical composition can39not have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
 
Claims 4 and 13
Wang discloses the method of claim 1, wherein the water soluble
synthetic polymer material is selected from the group consisting of polymers containing:
10 to 90 % by weight of structural formula I and
1 to 80 % by weight of structural formula II,
referred to the total mass of the polymer, with the proviso that the percentage of
the structural units of formulae (I) to (II)  refer to the total mass of the copolymer and the
percentage of the structural units of formulae (I) to (II) amounts to 100%. [0039, 0044-0049]

Claims 5 and 14
Wang discloses the method of claims 1 and 10, wherein the quantity of the
polymer ranges from 0.01 to 10 % by weight, referred to the total mass of aqueous
polymer solution. [0062]

Claims 6 and 15
Wang discloses the method of claim 1, wherein the breaker compound is selected from the group of inorganic peroxides, persulfates, percarbonates, and perborates. [0082]

Claims 7 and 16
Wang discloses the method of claims 1 and 10, wherein the quantity of the breaker compound ranges from 0.001 to 5 % by weight, referred to the total mass of aqueous polymer solution. [0082, 0144]

Claims 8 and 17
Wang discloses the method of claim 1, wherein the viscosified treatment fluid containing at least a synthetic water soluble gelling agent contains multivalent metal ion. [0106-0107]

Claims 9 and 18
Wang discloses the method of claim 1, wherein the viscosified treatment fluid is injected as hydraulic fracturing fluid. [0131-0136]

Claims 1-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Boles et al. (US 7,205,264 B2) (“Bole herein).
(Claims contain only selected species)

Claim 1
Boles discloses a method for preparation of a scale inhibitor
comprising the steps of:
	(i) providing a viscosified treatment fluid containing at least water, a water
soluble polymeric gelling agent and a breaker compound, 
	(ii) pumping such treatment fluid into a formation and
	(iii) allowing the breaker compound to degrade the polymeric gelling agent
the polymeric gelling agent being a synthetic polymer comprising:
 at least structural units of formula (I)


    PNG
    media_image1.png
    159
    257
    media_image1.png
    Greyscale

wherein
R1, R2 and R3 independently are hydrogen or C1-C6-alkyl, and
from 1 to 95 % by weight structural units of formula (II)

    PNG
    media_image2.png
    191
    205
    media_image2.png
    Greyscale

Wherein
R4 is hydrogen or C1-C6-alkyl,
R5 is hydrogen, a cation of an alkaline metal, of an earth alkaline metal, of
ammonia and/or of an organic amine,
A is a covalent C-3 bond or a two-valent organic bridging group .
with the proviso that the percentage of the structural units of formulae (I) to (II)
refer to the total mass of the copolymer and the percentage of the structural units of
formulae (I) to (II) amounts to 100% (i.e. AMPS ) (Col. 3 l. 58+ , Col, 4 l. 1-+) 

Claims 2, 3, 11, and 12
Since Boles discloses the same method of treating a wellbore comprising water, synthetic polymer agent, and a breaker, it would have the viscosity of the viscosified treatment fluid provided in step (i) and prior to breaking ranges from about 10 mPas to 3000 mPas and after the breaker degrading the synthetic polymer reduces the viscosity by at least 90 % and wherein a viscosity of the viscosified treatment find after breaking in measure (iii) is less than 5 mPas.
  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
 
Claims 4 and 13
Boles discloses the method of claim 1, wherein the water soluble
synthetic polymer material is selected from the group consisting of polymers containing:
10 to 90 % by weight of structural formula I and
1 to 80 % by weight of structural formula II,
referred to the total mass of the polymer, with the proviso that the percentage of
the structural units of formulae (I) to (II)  refer to the total mass of the copolymer and the
percentage of the structural units of formulae (I) to (II) amounts to 100%. (Col. 3 l 58+ & Col. 4 l. 1-30)
 
Claims 5 and 14
Boles discloses the method of claims 1 and 10, wherein the quantity of the
polymer ranges from 0.01 to 10 % by weight, referred to the total mass of aqueous
polymer solution. (Col. 4 l. 50-55) 

Claims 6 and 15
Boles discloses the method of claim 1, wherein the breaker compound is selected from the group of inorganic peroxides, persulfates, percarbonates, and perborates. (Col. 4 l. 56+ & Col. 5 l .1-2)

Claims 7 and 16
Boles discloses the method of claims 1 and 10, wherein the quantity of the breaker compound ranges from 0.001 to 5 % by weight, referred to the total mass of aqueous polymer solution. (Col. 4 l. 56+ Col. 5 l. 1-21) 

Claims 8 and 17
Boles discloses the method of claim 1, wherein the viscosified treatment fluid containing at least a synthetic water soluble gelling agent contains multivalent metal ion. (Col. 2 l. 44+)

Claims 9 and 18
Boles discloses the method of claim 1, wherein the viscosified treatment fluid is injected as hydraulic fracturing fluid. (Col. 4 l. 39+)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. (US 2018/0313199 A1) M ETHOD FOR TREATING .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/15/2022